Name: 89/598/EEC: Commission Decision of 24 October 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-11-24

 Avis juridique important|31989D059889/598/EEC: Commission Decision of 24 October 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (only the French text is authentic) Official Journal L 342 , 24/11/1989 P. 0030 - 0030*****COMMISSION DECISION of 24 October 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the French text is authentic) (89/598/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds set out in Article 4 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Belgium has submitted such an application to the Commission; Whereas the district of LiÃ ¨ge and the steel-making area of Charleroi and the Centre (including the district of Charleroi and two areas adjacent to it, i.e. the former municipality of RonquiÃ ¨res and the municipalities of Tubize and Ittre to the north, and the municipalities of La LouviÃ ¨re and Le Roeulx to the west) satisfy the abovementioned criteria, HAS ADOPTED THIS REGULATION: Article 1 The district of LiÃ ¨ge and the steel-making area of Charleroi and the Centre are hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Council Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 24 October 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.